       Case
        Case1:13-mc-01288-RCL
             1:13-cv-01053-RCL Document
                               Document116-1
                                        118 Filed
                                             Filed05/09/20
                                                   04/27/20 Page
                                                             Page1 1ofof2 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


   FAIRHOLME FUNDS, INC., et al.,

                        Plaintiffs,

               v.                              Civil No. 13-1053 (RCL)

   THE FEDERAL HOUSING FINANCE
   AGENCY, et al.,

                        Defendants.

   ARROWOOD INDEMNITY COMPANY,
   et al.,

                        Plaintiffs,
                                               Civil No. 13-1439 (RCL)
                v

   FEDERAL NATIONAL MORTGAGE
   ASSOCIATION, et al.,

                        Defendants.

   In re Fannie Mae/Freddie Mac Senior
   Preferred Stock Purchase Agreement
   Class Action Litigations
                                               Miscellaneous No. 13-1288 (RCL)


   This document relates to:
   ALL CASES


               [PROPOSED] ORDER ADJOURNING SECOND AMENDED
                       SCHEDULING ORDER DEADLINES

It is hereby ORDERED that:

       1.      The deadlines in the Second Amended Scheduling Order are hereby adjourned

pending further order of this Court.
       Case
        Case1:13-mc-01288-RCL
             1:13-cv-01053-RCL Document
                               Document116-1
                                        118 Filed
                                             Filed05/09/20
                                                   04/27/20 Page
                                                             Page2 2ofof2 2



       2.     The parties are directed to submit proposed amended deadlines no later than June

30, 2020.


        05/09/2020                                        /s/ Royce C. Lamberth
Dated: _________________                                 __________________________
                                                         U.S.D.J.




                                            -2-
